Citation Nr: 0213344	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  93-12 325	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
cervical spine disorder, status post cervical diskectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1979 to June 1982 and from January 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The case was remanded by the Board in February 1995 and 
August 1996.  When the case was previously before the Board, 
in May 1999, the issues were:  Entitlement to a rating in 
excess of 20 percent for a cervical spine disorder prior to 
cervical diskectomy on July 11, 1997; and entitlement to a 
rating in excess of 20 percent for a cervical spine disorder 
after cervical diskectomy on July 11, 1997.  On the first 
issue, the Board granted a 40 percent rating.  The Board 
Remanded the second issue for further development.  All 
development requested by the Board remands has been 
completed.  As a result, the RO granted a 100 percent rating 
for convalescence following the surgery, followed by a 40 
percent rating for the service-connected neck disorder, 
effective December 1, 1997.  As the development requested in 
the Board's Remands has been accomplished, the Board proceeds 
with its review of the appeal.

In May 2002, the RO denied service connection for depression 
secondary to the service-connected neck disability.  A notice 
of disagreement is not of record.  38 C.F.R. § 20.300 (2001).  
In August 2002, the representative made an informal 
presentation to the Board which requested review of a claim 
for service connection for depression secondary to the 
service-connected neck disability and for a total disability 
rating based on individual unemployability.  These issues are 
referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Following convalescence from the cervical diskectomy on 
July 11, 1997, the service-connected cervical spine disorder 
is not more than severe and does not approximate a pronounced 
intervertebral disc syndrome.  Particularly, the neurologic 
manifestations do not exceed those associated with a severe 
disc syndrome.  Electromyogram/nerve conduction tests show 
only mild C5-C6 radiculopathy.  Deep tendon reflexes are 
present and normal.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected cervical spine disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including § 4.7 and Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application for a higher 
evaluation for the service-connected neck disorder is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  Social Security Administration 
records were obtained.  The service medical records are in 
the claims folder.  VA records have been obtained.  

The veteran has been examined by VA and a medical opinion 
rendered.  The veteran has refused another examination 
requested by the RO.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative have asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Rating criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

The current 40 percent evaluation meets or exceeds the 
maximum evaluations assignable for ankylosis (38 C.F.R. 
Part 4, Code 5287) or limitation of cervical spine motion 
(38 C.F.R. Part 4, Code 5290).  

An intervertebral disc syndrome will be rated as 0 percent 
disabling where postoperative, cured; as 10 percent disabling 
where mild and as 20 percent disabling if moderate with 
recurring attacks.  The current 40 percent rating 
contemplates a severe intervertebral disc syndrome with 
recurring attacks, with intermittent relief.  The next higher 
rating, 60 percent, is assigned for a pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293.  
The 60 percent rating is set forth in terms of a lumbar disc 
disorder.  There is no criteria for a cervical spine 
disorder, so the lumbar criteria will be used by analogy.  
38 C.F.R. § 4.20 (2001).  That is, rather than sciatic 
neuropathy from the low back affecting the lower extremities, 
the Board will be looking for neuropathy from the neck 
affecting the upper extremities.  This would include deep 
tendon reflexes.  The ankle jerk is a lower extremity deep 
tendon reflex and the Board will be looking to the deep 
tendon reflexes in the upper extremities.  

Background  With the rating criteria in mind, the Board has 
reviewed all the evidence of record to determine the extent 
of disability following the surgery.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

An operative report shows that a herniated disc at C5-6 was 
treated in July 1997 with microscopic anterior cervical 
diskectomy with interbody fusion using an Allograft from a 
bone bank at C5-6.  

In a postoperative note, dated in July 1997, Thomas F. 
Goodall, D.O., reported that the veteran had significant 
improvement in his radicular pain.  

A little over a month after the cervical surgery, in August 
1997, the veteran had a VA neurologic examination.  He was 
wearing a collar.  He reported that his neck was still very 
stiff and he held it in a straight posture.  Palpation of the 
spinous processes resulted in no pain or tenderness.  Muscles 
were well developed without atrophy or fasciculations.  There 
was asymmetry of the upper trapezius, bilaterally, with some 
flattening of the trapezius and possibly the supra spinatus 
on the right.  Muscle strength was 5/5 in the extremities.  
Sensory, vibration and position senses were intact.  The 
Romberg test was negative.  He was able to distinguish sharp 
and dull.  There was no dermatomal or stocking glove type of 
sensory loss.  There were subjective complaints of tingling 
and numbness in the hands, bilaterally, but with no objective 
sensory disturbance.  Cerebellar examination was 
unremarkable.  Reflexes were 2+ at the brachioradialis, 2+ at 
the biceps and 2+ at the triceps.  The concluding impression 
was status post anterior cervical diskectomy without 
objective findings of cervical radiculopathy or myelopathy.  
The doctor went on to comment that there was no evidence of 
cervical myelopathy and that the complaints of hand numbness 
were not felt to be related to the service-connected cervical 
spine condition.  This report presents evidence that the 
veteran does not have the neurologic deficits associated with 
a pronounced level of disability and particularly that the 
deep tendon reflexes were not absent but were normal at 2+.  

The veteran was also accorded a VA spine examination in 
August 1997.  The report of this examination shows that the 
veteran had a well healed scar.  The range of neck motion 
showed limited flexion.  Rotation was 45 degrees, 
bilaterally.  He had good extension.  Side bending was 
limited.  He was minimally tender along the lower cervical 
spine, posteriorly.  He was mildly asymmetric about the 
shoulders, with the right being lower than the left.  There 
was no tenderness to palpation about the shoulders.  Muscles 
appeared to be slightly diminished in the right trapezial 
area.  There was a full range of motion about the shoulders, 
elbows, wrists and finger joints and the joints were not 
tender on motion.  Muscle strength was 5/5.  Deep tendon 
reflexes at C5, 6, and 7 were all intact, bilaterally.  The 
impression was status post anterior C5-6 diskectomy with 
interbody fusion; and somewhat limited neck motion, although 
the examiner could not determine whether the limitation was 
postoperative or chronic.  The tenderness in the cervical 
area could be chronic or postoperative.  The examiner stated 
that the veteran's neurologic examination was completely 
normal of his upper extremities. This report presents 
evidence that the veteran does not have the neurologic 
deficits associated with a pronounced level of disability and 
particularly that the deep tendon reflexes were not absent 
but were present and intact.  

The Social Security Administration (SSA) records contain 
letters from Dr. Goodall.  In September 1997, the doctor 
reported that the cervical surgery had gone well and the 
veteran had resolution of his radicular component.  In early 
November 1997, he wrote that the veteran seemed to be doing 
well as far as his cervical spine complaint.

In a letter dated in January 1998, Michael P. DeBord, D.C., 
stated that the veteran was being treated for chronic neck 
symptomatology and injury.  He reportedly had functional 
deficits in strength and range of motion.  The chiropractor 
submitted pre-surgery treatment notes and one post surgery 
note dated in January 1998 which showed improvement with 
increased range of motion.  Neither the letter nor the post 
surgery note identified any neurologic deficits.  

In his February 1998 report to SSA, Dr. Goodall reported that 
the veteran seemed to have improved from his cervical surgery 
and his level of activity was being increased as tolerated.  
Dr. Goodall mentioned that the veteran also had lumbar disc, 
hip and knee problems and that he was undergoing 
reconditioning through Dr. Michael DeBord's office.  

In a letter dated in September 1998, Dr. Goodall reported 
that when the veteran was seen in November 1997, he had not 
reached full activity due to multiple factors.  The demands 
of his occupation required that he be off for an additional 
amount of time.  Based on this report, the RO extended the 
total disability rating based on convalescence until December 
1, 1997.  The veteran did not appeal or request a longer 
extension.  Dr. Goodall's report does not describe the 
factors required for a 60 percent rating.  In an October 1998 
letter, Dr. Goodall mentioned the veteran had no neck 
complaints.  

SSA medical records were received in August 1999.  They 
primarily cover disabilities not at issue here.  The 
significant reports are set forth herein.  Nothing in the SSA 
records contains any evidence which approximates the criteria 
for a higher rating.

On VA examination in October 1999, the veteran complained of 
spasm in the back part of his neck into the left shoulder 
blade area with electric shock type sensations and tingling 
into the left thumb and index fingers in the median nerve 
distribution, sometimes going into the whole left hand.  He 
reported pain in the neck all the time.  He rated the pain at 
8 on a scale of 1-10.  The worst part was the arm getting 
numb and preventing him from getting sleep.  He also 
complained of limited motion and headache in the base of the 
head.  He stated that pain was present all the time and he 
was not free of pain at any time.  He said he had a high 
tolerance for pain and did not take medication for it.  He 
reported that spasm came and went, lasting sometimes three 
hours.  He said he had spasm three times per week.  
Sometimes, turning of the head brought on the spasm.  
Movements of the facet joints cracked and brought on spasm.  
Numbness and tingling happened all the time.  There are 
periods of freedom from tingling, but numbness was present 
all the time.  The veteran dropped things from the left hand.  
The pertinent history included surgery on the neck in June of 
1997, when cervical spine fusion was carried out at the C5-6 
level.  Surgery of the lumbosacral spine and continuing low 
back symptoms were also reported.  The veteran stated that, 
after the surgery, symptoms disappeared but they were coming 
back and are getting worse in the lower back and legs.

Physical examination of the veteran's cervical spine in 
October 1999 revealed flexion of 40 degrees, most of which 
was painful.  Extension was 20 degrees, most of which was 
painful.  Right lateral bending was 40 degrees, the last 20 
degrees painful.  Left lateral bending was 40 degrees and was 
not painful.  Right lateral rotation was 40 degrees, the last 
5 degrees painful.  Left lateral rotation was 25 degrees, the 
last 20 degrees painful.  Muscles in the cervical spine were 
checked against gravity and against strong resistance.  They 
were evaluated at 5/5 grade power.  There was a straightening 
of the cervical lordotic curve.  There was no evidence of 
scoliosis or kyphosis present and there was a scar on the 
right side of the neck about 6 centimeters oblique from 
cervical spine fusion.  The right shoulder showed 180 degrees 
of flexion, 70 degrees of extension, 180 degrees of 
abduction, 40 degrees of adduction, 40 degrees of internal 
rotation, and 90 degrees of external rotation.  The muscles 
in the right shoulder were checked against gravity and 
against strong resistance including flexors, extensors, 
abductors, adductors, internal, and external rotators.  They 
were evaluated at 5/5 grade power.  No weakness was observed 
of any group of muscles in the right shoulder.  The left 
shoulder showed 180 degrees of flexion, 70 degrees of 
extension, 180 degrees of abduction, 40 degrees of adduction, 
90 degrees of internal rotation, and 90 degrees of external 
rotation.  The muscles in the left shoulder were checked 
against gravity and against strong resistance including 
flexors, extensors, abductors, adductors, internal, and 
external rotators.  They were evaluated at 5/5 grade power.  
No weakness was observed of any group of muscles.  The left 
trapezius  muscle appeared to be somewhat hypertrophied and 
stronger because of spasms and the veteran was tender along 
the scapular border at the base of the scapular spine.  He 
was also tender in the coracoid process area.  This appeared 
to be myofascial type tenderness and probably could be 
improved with steroid injection.  Reflexes in both upper 
extremities were 2+ in biceps, triceps, and brachioradialis.  
There was slight weakness in the left hand, pinch between 
thumb and index, thumb and middle finger was weaker.  Pinch 
between thumb and small finger and ring fingers were normal.  
There was some weakness in the median distribution.  The 
remaining muscles were normal.

The muscles in the left hand were checked.  The ulnar-
supplied muscles had normal strength.  The radial nerve 
distribution was normal.  Median nerve showed numbness in the 
thumb and index finger.  The pinch test was normal only 
between thumb and small and thumb and ring fingers.  The 
other pinch tests were weak.  There was also numbness present 
in the thumb, index, and middle finger areas.  Circulation in 
both hands was adequate with good pulses.  The thenar muscles 
and extensors in the left hand were normal.  There was no 
other abnormality observed in the hand besides evidence of 
carpal tunnel syndrome and possible ulnar nerve entrapment.  
The examiner expressed the opinion that these symptoms could 
also be present from cervical spine area surgery and 
arthritic changes, all pressing on the nerve roots in the 
brachial plexus area.  

Testing was done.  X-rays showed interval fusion of C5-C6.  
The neuroforamina appeared broadly patent, symmetrically.  
There was disc height deterioration, radiographically minor 
at C4-C5 and C5 -C6.   

The report of an electromyogram/nerve conduction velocity 
test in November 1999 revealed evidence of mild chronic left 
C5-C6 radiculopathy.  There was no evidence of acute or 
recurrent cervical radiculopathy.  There was no evidence of 
flexopathy, distal entrapment neuropathy, myopathy, or motor 
neuron disease.  

Magnetic resonance imaging in December 1999 disclosed post-
surgical changes of a cervical fusion at C5-C6.  It appeared 
that there might be some residual disc in the intervertebral 
disc space.  There was disc protrusion at C4-C5 and C6-7.  A 
much smaller protrusion was seen at C7 -T1.  That protrusion 
did not appear to cause significant spinal stenosis.  Those 
at C4-C5 and C6-C7 appeared to cause very minimal spinal 
stenosis and a mild to moderate degree of neural foraminal 
stenosis on the left at C4-C5 and a moderate degree of neural 
foraminal stenosis on the left at C6-C7.  No other 
significant abnormalities are identified at other levels.  
The spinal cord and spinal canal appeared normal.  The 
craniovertebral junction appeared unremarkable.  There was no 
evidence of any fracture or pathologic lesion.  No 
significant neural foraminal stenosis was identified at any 
other level.  Most notably the C5-C6 level showed no evidence 
of significant stenosis.  The MRI report concluded with the 
impression that the veteran had post surgical changes of 
cervical fusion at C5-C6 as described above.  Posterior 
herniation of the nucleus pulposus at C4-C5 and C6-C7 which 
was eccentric to the left at the levels as described above.  
This led to a moderate degree of neural foraminal stenosis at 
these levels on the left.  The small disc protrusion at C7-T1 
did not appear to be significant.

The October 1999 VA examination concluded with pertinent 
diagnoses of status post cervical spine fusion, C5-6 level 
with residual neurological problem in the left upper 
extremity in the form of spasm; and degenerative disk disease 
at C4-C5 level and C6-C7 level with encroachment and pressure 
on nerve roots at the exit foramina and spinal stenosis 
resulting in present symptoms of pain and spasms in left 
shoulder and neck area.  Some weakness of left hand muscles, 
carpal tunnel and cubital tunnel type symptoms, with 
hypertrophy of left trapezius muscle due to persistent spasm, 
were also noted.

The doctor commented that the veteran's clinical examination 
indicated problems in cervical spine, especially moderate 
hypertrophy of left trapezius muscle on the left side due to 
frequent spasms of this muscle, which in turn was due to 
irritation of nerve supply.  That was reported to be 
noticeable on clinical examination.  He also appeared to have 
carpal tunnel and cubital tunnel type of symptoms in the left 
hand and forearm area.  His pinch was weak between thumb and 
index, and middle finger.  He has moderate restrictions of 
movement of cervical spine and they were painful, especially 
on left side.  EMG nerve conduction studies ruled out any 
carpal tunnel or cubital tunnel symptoms.  The MRI clearly 
showed that the veteran had a protruded disk one level above 
the fused level, C4-C5 and one level below the fused level, 
C6-C7 levels.  (Fused level is C5-C6.)  At these levels, the 
disks were degenerated and reducing the space at the neural 
exit foramina thereby, putting pressure on the nerve roots on 
the left side, which explained his symptoms of spasm in the 
neck and the left shoulder area, cubital tunnel and carpal 
tunnel type symptoms and weakness of pinch in left hand 
muscles.

In conclusion, according to the doctor, the veteran suffered 
from degenerative disk disease pressing on nerve roots at C4-
C5 and C6-C7 exit foramina, creating spinal stenosis and 
pinching of nerve roots.  He had numbness in left upper 
extremities, cubital tunnel type symptoms in left ulnar nerve 
distribution, and carpal tunnel type symptoms with weakness 
of pinch between thumb and index finger, thumb and middle 
finger.  He got frequent spasms which was evidenced by 
hypertrophy of left trapezius muscle and tenderness in the 
left shoulder and scapular area.  His movements of the 
cervical spine were painful and restricted.  He had spasms on 
the left side.  The doctor was of the opinion that the 
persistence of the symptoms prevented the veteran from 
getting any gainful employment until he had surgery done and 
pressure removed from the nerve roots in the neck.

Analysis  Under the current rating criteria, the evaluation 
of a service-connected disc disorder depends on the 
neurologic residuals.  While the veteran, as a lay witness, 
can describe what he feels, the most probative evidence comes 
from the trained medical professionals who have examined and 
evaluated the veteran's neurologic symptoms.  Here, the 
preponderance of evidence from the competent medical sources 
reflects a severe intervertebral disc syndrome with recurring 
attacks, with intermittent relief, consistent with the 
current 40 percent rating.  

The medical reports form a preponderance of evidence against 
a higher rating because, while they show the veteran has 
neurologic deficits consistent with the current rating, they 
do not disclose the higher level of neurologic symptoms 
consistent with the next higher rating, 60 percent.  The 
reports of spasm have been considered.  Muscle spasm may be 
present with muscle symptoms ratable as low as 20 percent.  
38 C.F.R. Part 4, Codes 5294, 5295 (2001).  The spasms 
described in the VA examination are not sufficient to support 
a 60 percent rating.  The key to the higher rating is the 
neurologic deficits.  Here, the deep tendon reflexes were 
present and normal at 2+, in biceps, triceps, and 
brachioradialis.  Similarly, while neurologic deficits are 
present on EMG/NVC testing, they were mild.  The objective 
examination findings consistently show neurologic deficits, 
but not manifestations which would exceed those associated 
with a severe disc disorder.  The preponderance of evidence, 
as documented by competent medical professionals, establishes 
that the manifestations of the service-connected cervical 
spine disorder do not approximate a pronounced disability 
which would warrant a higher evaluation.  38 C.F.R. § 4.7 
(2001).  

Considering the length of time this claim has been open, the 
Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999), and whether staged ratings 
should be assigned.  We conclude that the condition has not 
significantly changed and uniform rating is appropriate in 
this case.

There is no evidence that the surgical scar is ulcerated, 
tender and painful on objective demonstration, or that it 
limits neck function.  On the August 1997 VA examination, the 
scar was noted to be well healed.  There is no evidence that 
the surgical scar meets any applicable criteria for a 
compensable rating.  38 C.F.R. Part 4, Codes 7803, 7804, 7805 
(2001).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).   The 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the veteran that this service-connected 
disability has necessitated frequent periods of 
hospitalization.  On the October 1999 VA examination, the 
doctor expressed the opinion that the persistence of the 
symptoms prevented the veteran from getting any gainful 
employment until he had surgery done and pressure removed 
from the nerve roots in the neck.  The previous evidence from 
Dr. Goodall, in October 1998, reported that there were no 
neck complaints.  So, the October 1999 opinion that the 
veteran needed surgery and would be unemployable until then 
merely indicates a temporary flare-up which would be within 
the impact on employment contemplated by the current rating 
under the schedule.  In the absence of the required factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 40 percent for the veteran's cervical 
spine disorder is denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.  




 


